FEBRUARY 2004 SITTING
                        OF THE INDIANA SUPREME COURT


Wednesday, February 18, 2004

 9:00 a.m.  Erick David Gamas-Castellanos v. Catherine Marie Gamas

The Clark Circuit Court entered  an  order  finding  that  pursuant  to  the
Uniform  Child  Custody  Jurisdiction  Law,  the  State   of   Indiana   has
jurisdiction over the parties’ children.  The  Court  of  Appeals  affirmed.
Gamas-Castellanos v. Gamas, 794 N.E.2d 1152 (Ind. Ct. App.  2003),  vacated.
The Supreme Court  has  granted  a  petition  to  transfer  the  case,  thus
vacating the opinion of the Court of Appeals, and has  assumed  jurisdiction
over this appeal.

                       Attorney for Erick Gamas-Castellanos
                       Vicki L. Carmichael
                       Jeffersonville, IN

                       Attorney for Catherine Gamas
                       Amber C. Shaw
                       Jeffersonville, IN

Wednesday, February 18, 2004

9:45 a.m.   City of Gary v. Ronnie Major, et al.

The Lake Superior Court found the  City  of  Gary  in  contempt  for  having
refused to comply  with  a  court  order  concerning  contracts  for  towing
illegally parked vehicles.  The Court of Appeals reversed in  City  of  Gary
v. Major, 792 N.E.2d 962 (Ind. Ct. App. 2003), vacated.  The  Supreme  Court
has granted a petition to transfer the case, thus vacating  the  opinion  of
the Court of Appeals, and has assumed jurisdiction over the appeal.

                             Attorney for City of Gary
                             Michael J. Rappa
                             Merrillville, IN.

                             Attorney for Major
                             Michael C. Dovellos
                             Merrillville, IN.

Thursday, February 19, 2004

9:00 a.m.   Louisville & Indiana Railroad Company v. Indiana Gas Company,
Inc.

The Bartholomew Superior Court entered  summary  judgment  for  Indiana  Gas
Company on Louisville & Indiana Railroad’s trespass claim and dismissed  the
remaining claims.  The Court of Appeals reversed and  remanded.   Louisville
& Indiana R.R. Co. v. Indiana Gas Co., 792 N.E.2d 885 (Ind. Ct. App.  2003),
vacated.  The Supreme Court has granted a petition  to  transfer  the  case,
thus vacating  the  opinion  of  the  Court  of  Appeals,  and  has  assumed
jurisdiction over the appeal.

                             Attorney for Louisville & Indiana RR
                             Thomas C. Bigley, Jr.
                             Jason H. Guthrie
                             Columbus, IN

                             Attorney for Indiana Gas Co, Inc.
                             R. Thomas Bodkin
                             Douglas A. Welp
                             Evansville, IN

                             Jeffrey L. Beck
                             Columbus, IN

                             Robert Heidorn
                             Evansville, IN